NO. 12-18-00020-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

MICHAEL A. KENNEDY,                              §      APPEAL FROM THE 3RD
APPELLANT

V.

JAMES T. WORTHEN, BRIAN
HOYLE, MARK A. CALHOON,
ALLYSON A. MITCHELL, CITY OF                     §      JUDICIAL DISTRICT COURT
PALESTINE POLICE DEPARTMENT,
ANDERSON COUNTY SHERIFF
DEPARTMENT, TDCJ-ID DIRECTOR,
TEXAS COURT OF CRIMINAL
APPEALS AND BRANDI RAY, IN
THEIR INDIVIDUAL AND OFFICAL
CAPACITY, APPELLEES                              §      ANDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant, Michael A. Kennedy, has filed a notice of appeal regarding the dismissal of a
civil proceeding, cause number DCCV17-723-3, in Anderson County. Because Appellant has not
complied, after notice, with either the Texas Rules of Appellate Procedure or the requirements of
Chapter 14 of the civil practice and remedies code, we dismiss the appeal.
       “A party who is not excused by statute or these rules from paying costs must pay--at the
time an item is presented for filing--whatever fees are required by statute or Supreme Court
order.” TEX. R. APP. P. 5. If unable to pay the requisite filing fee, an inmate must file an
affidavit or declaration of previous filings that details all previous pro se actions and contains a
certified copy of the inmate’s trust account statement. TEX. CIV. PRAC. & REM. CODE. ANN.
§ 14.004 (West 2017).
         On February 2, 2018, the clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee
on or before February 12, 2018, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c).
         The date for remitting the filing fee has passed, and Appellant has not paid the filing fee
or submitted a declaration of inability to pay costs, an inmate trust account statement, or an
affidavit regarding previous filings. See TEX. R. APP. P. 20.1, see also TEX. CIV. PRAC. & REM.
CODE ANN. §§ 14.002(a), 14.004 (West 2017); In re Benjamin, No. 09-17-00396-CV, 2017 WL
4974632, at *1, n.1 (Tex. App.—Beaumont Nov. 2, 2017, orig. proceeding) (mem. op.). Nor has
Appellant otherwise responded to this Court’s notice. Because, after notice and an opportunity
to cure, Appellant has neither paid the filing fee nor complied with Chapter 14, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c); see also Ex parte Alvarado, No. 13-16-00514-CV, 2016
WL 6520179 (Tex. App.—Corpus Christi Nov. 3, 2016, no pet.) (mem. op.).
Opinion delivered February 14, 2018.
Panel consisted of Neeley, J. and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.
Worthen, C.J. and Hoyle, J., not participating.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 14, 2018


                                          NO. 12-18-00020-CV


                       MICHAEL A. KENNEDY,
                              Appellant
                                 V.
    JAMES T. WORTHEN, BRIAN HOYLE, MARK A. CALHOON, ALLYSON A.
 MITCHELL, CITY OF PALESTINE POLICE DEPARTMENT, ANDERSON COUNTY
  SHERIFF DEPARTMENT, TDCJ-ID DIRECTOR, TEXAS COURT OF CRIMINAL
 APPEALS AND BRANDI RAY, IN THEIR INDIVIDUAL AND OFFICAL CAPACITY,
                              Appellees


                                  Appeal from the 3rd District Court
                     of Anderson County, Texas (Tr.Ct.No. DCCV17-723-3)
                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court that the
appeal be dismissed, and that the decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Neeley, J. and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.
               Worthen, C.J. and Hoyle, J., not participating.